Per Curiam.

This suit arises out of the general election held on November 8, 1966, for the offices of governor and lieutenant governor for the State of Hawaii. The final count of votes cast for defendants John A. Burns and Thomas P. Gill was 108,840, and for plaintiffs Randolph Crossley and George H. Mills, 104,324, a difference of 4,516 votes. On December 2, 1966, plaintiffs filed a complaint contesting the election. The defendants moved to dismiss the complaint. On December 24, 1966, plaintiffs filed an amended complaint consisting of three counts. Count I prayed that the election be invalidated because of alleged irregularities. Count II prayed for a recount. Count III prayed for relief in quo warranto seeking the ouster of Burns and Gill. On January 3, 1967, the defendants filed a motion to dismiss the amended complaint. On January 6, 1967, a hearing was held on the motion.
Further hearings were held on January 16, 17, 18 and 20, 1967. On February 17, 1967, the trial court granted defendants’ motion to dismiss. On April 11, 1967, the trial court filed its findings of fact and conclusions of law, pursuant to Sec. 11-85.3, R.L.H. 1955, as amended, and entered judgment dismissing the complaint.
Plaintiffs principal contention is that the trial court should *471not have limited the plaintiffs by excluding evidence of the circumstances to support the allegation of fraud by defendant Ing.
Bertram T. Kanbara, Deputy Attorney General, (Bert T. Kobayashi, Attorney General, and Nobuki Kamida, Deputy Attorney General, with him on the brief) for defendantsappellees.
Herbert Y. C. Ghoy, Shiro Kashiwa, James Tabor and Tobias Tolzmann, attorneys for plaintiffs-appellants.
To the contrary, the record indicates that the plaintiffs had ample opportunity and did introduce enough evidence from which the trial court could make adequate findings of fact and conclusions of law. The pleadings, affidavits and the oral testimony show that there was no genuine issue as to any material fact and defendants were entitled to judgment as a matter of law.
Othér specifications of error are without merit.
Affirmed.